IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WAYNE W. TUCKER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-0699

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, AND WARDEN
LARRY W. MAYO OF
EVERGLADES CORRECTIONAL
INSTITUTION,

      Respondents.

___________________________/

Opinion filed January 21, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Wayne W. Tucker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, Tallahassee, for Respondents.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.